Chase, Ch. J.
delivered the following opinion, which was concurred in by the other judges. I am of opinion that John Walters, under the will of his father Robert Walters, took only an estate for life in the lands in question. The devise to John is general, without words of limitation or perpetuity, and there are no words in the will connected with the devise to John, or relating to the *205subject matter of it, denoting an intention in the testator to create a greater estate fimo for lire. The introductory clause, although it manifests an intention in the testator to dispose of the whole of his estate, and not to die intestate as to any part, is net so connected with the devise in question to John, as to enlarge the estate for lile into an estate of inheritance; and die rule of law is too firmly established to be shaken, that a genera! devise, without words of limitation or words equipollent or tantamount, will not pass a greater estate than for the life of the devisee. In expounding wills the intention of the testator is the polar star, and must prevail, if consistent with the rules of law, and that intention must be collected from the words of the will, which are applicable to the devise under consideration. The intention of the testator inferrable, or to be conjectured by the court in this case, from a general view of his will and the circumstances of his family, cannot be effectuated, because it stands opposed by the rule of law just mentioned, and because there are no words in the will, connected with the devise under discussion, indicating an intention to enlarge the estate for life.
As to the residuary clause, the words “all the remainder »f my estate,” are full and comprehensive enough to pass the whole of his estate, real and personal, remaining, to his son, John Walters, if the generality of these words are not restricted by the antecedent words in such manner as to confine them to the personal estate. In deciding on the operation and effect of these words, the court must consider the whole of the will, for the purpose of ascertaining the intention of the testator. In the introductory clause the testator manifests an intention of disposing of his whole estate, and he does it most effectually if these words are taken in their most comprehensive sense. lie devises both real and personal estate, and has given a great many legacies; but it is contended that these words, being connected with the preceding words, “after ail my just debts, legacies, wife’s thirds, and funeral charges, are paid and discharged”-[We regret that the remaining part of the opinion of the court has been mislaid. But the result of it was, that the general residuary devise to John Walters, when taken in connexion with the other parts of the will, was to be confined to the testator’s personal estate.j
JUDGMENT RUyERSED, AN» PROCEDENDO AWARDED.